Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 4/9/2020. 
Claims 1, 4, 6-13, 16, 18-22 are allowed. 
Claims 2, 3, 5, 14, 15, 17 are cancelled. 

Allowable Subject Matter
Claims 1, 4, 6-13, 16, 18-22 are allowed. 
				
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 9/6/2019 and 8/12/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Mahmood Ahmad on 6/3/2022. 

AMENDMENTS TO THE CLAIMS
The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

1.	(Currently Amended) A method of training a model, the method comprising:
acquiring a recognition result of a teacher model and a recognition result of a student model for an input sequence; 
determining an adversarial loss based on a degree to which an output sequence of the teacher model and an output sequence of the student model that are respectively output as recognition results for the input sequence are distinguished from each other; and
training the student model to reduce the adversarial loss,
wherein the determining of the adversarial loss comprises determining the adversarial loss by applying a Gumbel-max based on a probability of the output sequence of the teacher model.

2.	(Cancelled)

3.	(Cancelled)

4.	(Currently Amended) The method of claim 1, wherein the determining of the adversarial loss comprises:
determining the adversarial loss by applying the Gumbel-max based on probabilities of elements included in an output sequence.

5.	(Cancelled)

6.	(Currently Amended) The method of claim 1, wherein the determining of the adversarial loss comprises:
determining the adversarial loss by further applying the Gumbel-max based on probabilities of a number of candidate sequences that are likely to correspond to the output sequence.

7.	(Currently Amended)	The method of claim 1, wherein the determining of the adversarial loss comprises:
determining the adversarial loss based on a degree to which an element in an output sequence of the teacher model and an element in an output sequence of the student model that are respectively output as recognition results for the input sequence are distinguished from each other.

8.	(Currently Amended) The method of claim 7, wherein the determining of the adversarial loss comprises:
determining the adversarial loss by applying the Gumbel-max based on a probability of an element included in an output sequence.

9.	The method of claim 1, wherein the training of the student model comprises:
training the student model such that the recognition result of the teacher model and the recognition result of the student model are not distinguished from each other by a discriminator model, and
the discriminator model is trained to distinguish between the recognition result of the teacher model and the recognition result of the student model.

10.	The method of claim 1, wherein the training of the student model comprises:
training the student model using the recognition result of the teacher model such that the recognition result of the teacher model is output from the student model.
11.	The method of claim 1, wherein the input sequence includes sentence data comprising words and speech data comprising frames.

12.	A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1.

13.	(Currently Amended) An apparatus for training a model, the apparatus comprising:
a processor configured to 
acquire a recognition result of a teacher model and a recognition result of a student model for an input sequence; 
determine an adversarial loss based on a degree to which an output sequence of the teacher model and an output sequence of the student model that are respectively output as recognition results for the input sequence are distinguished from each other; and 
train the student model to reduce the adversarial loss,
wherein the adversarial loss is based on applying a Gumbel-max based on a probability of the output sequence of the teacher model.

14.	(Cancelled) 

15.	(Cancelled) 

16.	(Currently Amended) The apparatus of claim 13, wherein the processor is further configured to determine the adversarial loss by applying the Gumbel-max based on probabilities of elements included in an output sequence.

17.	(Cancelled) 

18.	(Currently Amended) The apparatus of claim 13, wherein the processor is further configured to determine the adversarial loss based on a degree to which an element in an output sequence of the teacher model and an element in an output sequence of the student model that are respectively output as recognition results for the input sequence are distinguished from each other.

19.	The apparatus of claim 13, wherein the processor is further configured to train the student model such that the recognition result of the teacher model and the recognition result of the student model are not distinguished from each other by a discriminator model, and
the discriminator model is trained to distinguish between the recognition result of the teacher model and the recognition result of the student model.

20.	The apparatus of claim 13, wherein the processor is further configured to train the student model using the recognition result of the teacher model such that the recognition result of the teacher model is output from the student model.

21.	The apparatus of claim 13, further comprising a memory configured to store a parameter of the student model, and to store instructions that, when executed, configures the processor to acquire the recognition result of the teacher model and the student model, and to train the student model.

22.	(Currently Amended) An apparatus for training a model, the apparatus comprising;
a processor configured to 
acquire a recognition result of a teacher model and a recognition result of a student model for an input sequence, and
determine an adversarial loss based on a degree to which an output sequence of the teacher model and an output sequence of the student model that are respectively output as recognition results for the input sequence are distinguished from each other; 
train the student model to minimize the adversarial loss, at a discriminator model,
wherein the adversarial loss is based on applying a Gumbel-max based on a probability of the output sequence of the teacher model.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al US Publication 2019/0034764 teaches training data for training student model with detection of change a label value in form of probability identifier corresponding to intervals device based on threshold label values using teacher model based on input data.  
Ooi et al US Publication 2019/0050715 teaches improve data training of a machine learning model using FPGA field programmable gate array with data parameters of computed models.  
Yoshihama et al US Publication 2021/0397954 teaches deep fusion neural network (DNN) by using training data for training data with modal information and ground truth lables of tow or more modal information. 
Thomson et al US Patent 11,017,778 teaches audio data between first device and second device with transcription unit and captioned assistant based on machine learning model. 
           		
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 6/3/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1 and 11 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of learning mode between teacher and student model, based on reducing the adversarial noise based on a degree and output sequence by applying Gumbel-Max probability of the output sequence of the teacher model with additional steps/detail as further as described in amended claims 6/3/2022.
Claims ‘ .. acquiring a recognition result of a teacher model and a recognition result of a student model for an input sequence; 
determining an adversarial loss based on a degree to which an output sequence of the teacher model and an output sequence of the student model that are respectively output as recognition results for the input sequence are distinguished from each other; and
training the student model to reduce the adversarial loss,
wherein the determining of the adversarial loss comprises determining the adversarial loss by applying a Gumbel-max based on a probability of the output sequence of the teacher model.’ with additional detailed steps in claim(s) as described in independent claim(s) on 6/3/2022. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431